Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered October 23, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
After balancing all of the relevant factors (see, People v Taranovich, 37 NY2d 442), we conclude that defendant’s constitutional speedy trial motion was properly denied. Most of the 37V2 month delay was attributable to defendant, including a period in which defendant absconded, and there has been no showing of prejudice. The fact that the original indictment was defective and had to be superseded caused only a short period of actual delay. Concur—Williams, P.J., Saxe, Lerner, Rubin and Marlow, JJ.